DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 11, 14, and 15, in the reply filed on 7/9/21 is acknowledged.
Claims 12 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/9/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 14, and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 recite a change in retardation with respect to a “displacement in the transverse direction.” The displacement in the transverse direction is also written as Δx. But it is not clear from the language of the claims which direction is a transverse direction or which of the x or y axes of the film is to be assigned to which direction of the film. Therefore claims 1 and 2, and dependent claims 3-11, 14, and 15 are indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-12, 14 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nozawa et al. (US 2010/0053101, “Nozawa”) in view of Izaki et al. (US 8,760,601, “Izaki”), in view of Wada et al. (US 2009/0147359, “Wada”).
Regarding claims 1, 14, and 15, Nozawa teaches a display device comprising a display panel ([0069], [0012]) and a multilayer optical film having a base layer (may be polyester, [0016]), an undercoat layer, and a hard coat layer sequentially laminated (see, e.g., Fig. 1, layers 12, 14, 16, [0012]). Nozawa teaches that the refractive indexes of the layers read on the presently claimed ranges (see Table 1, [0132], [0063], [0064], [0065]; please note that n0, n1, and n2, of Nozawa correspond to the presently claimed n1, n2, and n3, respectively). 	Nozawa fails to specifically teach the retardation properties of the laminate. In the same field of endeavor of protective films for use in liquid crystal display devices (col. 1 lines 10-30), Izaki teaches an optical film for use in a display devices that has an in-plane retardation of less than 150 nm (see col. 6 lines 20-42). It would have been obvious to the ordinarily skilled artisan at the time of the invention to have adjusted the retardation properties of the base film of Nozawa to within the ranges described by Izaki in order to limit iridescent unevenness in the film or laminate without losing the advantage of using a polyester material therein (see col. 6 lines 4-20 and see more generally col. 5 line 60 – col. 6 line 65). Further, Izaki teaches that the use of a polarizer in a liquid crystal display device is necessary for the operation of a device, enabling the display by controlling an amount of transmission of light emitted by the light source (Izaki, col. 1 lines 10-30) and therefore its inclusion on the outside of the display device of Nozawa would have been obvious to the ordinarily skilled artisan (Izaki, col. 1 lines 10-30).	Nozawa fails to specifically teach the change in in-plane retardation of the film over the width or length direction of the film (that is, in the x-direction). In the same field of endeavor of optical films for use in liquid crystal displays (and especially polarizing plates, [0002], [0003]), Wada teaches that it is important to reduce the variability of in-plane retardation in the directions orthogonal to the thickness direction (see, e.g., [0024], [0020]). It therefore would have been obvious to have reduced the variation in in-plane retardation of each of the layers of modified Nozawa to less than 10 nm over the width of the film (i.e., several meters, [0020]; thus reading on the claimed range for variation of in-plane 
Regarding claim 2, modified Nozawa (Izaki) teaches an optical film for use in a display devices that has an in-plane retardation of less than 150 nm (see col. 6 lines 20-42). It would have been obvious to the ordinarily skilled artisan at the time of the invention to have adjusted the retardation properties of the laminate film of Nozawa to within the ranges described by Izaki in order to limit iridescent unevenness in the laminate without losing the advantage of using a polyester material therein (see col. 6 lines 4-20 and see more generally col. 5 line 60 – col. 6 line 65). Additionally, Wada teaches that it is important to reduce the variability of in-plane retardation in the directions orthogonal to the thickness direction (see, e.g., [0024], [0020]). It therefore would have been obvious to have reduced the variation in in-plane retardation of each of the layers of modified Nozawa to less than 10 nm over the width of the film (i.e., several meters, [0020]; thus reading on the claimed range for variation of in-plane retardation) in order to obtain a film having more uniform optical characteristics (see, e.g., [0024], [0020]).
Regarding claim 3, modified Nozawa additionally teaches that the thickness direction retardation of the base protective film should be on the range of greater than 6000 nm in order to balance improved optical qualities and reduced thickness of the film (see col. 6 line 50 – col. 7 line 15). 
Regarding claims 4-6, Nozawa teaches that the base layer may have a refractive index reading on from 1.45 to 1.75 (thus reading on from 1.61 to 1.69, see Table 1, n0, [0132], [0064]), the refractive index of the undercoat or primer layer may be from 1.40 to 1.70 (thus reading on from 1.63 to 1.68, see Table 1, n1, [0132], [0064]), and the hard coat layer may have a refractive index of from 1.35 to 1.70 (thus reading on the claimed range of from 1.50 to 1.53, and see Table 1, n2, [0132], [0064]).
Regarding claim 7, Nozawa additionally teaches that the base layer may have a thickness of from 10 to 500 micrometers ([0017]).
Regarding claim 8, Nozawa additionally teaches that the undercoat or primer layer may have a thickness of from 0.03 to 1 micrometer ([0020]).
Regarding claim 9, Nozawa additionally teaches that the hard coat layer may have a thickness of from 0.1 to 30 micrometers ([0046]). 
Regarding claim 10, Nozawa teaches that the base layer may have a refractive index reading on from 1.45 to 1.75 (thus reading on from 1.61 to 1.69, see Table 1, n0, [0132], [0064]), the refractive index of the undercoat or primer layer may be from 1.40 to 1.70 (thus reading on from 1.63 to 1.68, see Table 1, n1, [0132], [0064]), and the hard coat layer may have a refractive index of from 1.35 to 1.70 (thus reading on the claimed range of from 1.50 to 1.53, and see Table 1, n2, [0132], [0064]). Nozawa additionally teaches that the base layer may have a thickness of from 10 to 500 micrometers ([0017]), the undercoat or primer layer may have a thickness of from 0.03 to 1 micrometer ([0020]), and that the hard coat layer may have a thickness of from 0.1 to 30 micrometers ([0046]).
Regarding claim 11, Nozawa additionally teaches that the primer or undercoat layer may comprise a polyurethane based resin (i.e., a thermosetting polyurethane, see [0019]) and that the hard coat layer may comprise a photopolymerizable acrylate resin ([0025], [0028], [0029]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782